ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Soltek Pacific Construction Company           )      ASBCA No. 62130
                                              )
Under Contract No. N62473-15-D-2426           )

APPEARANCE FOR THE APPELLANT:                        Kirk J. McCormick, Esq.
                                                      Ruberto, Israel & Weiner, P.C.
                                                      Eoston, MA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jens en, Esq.
                                                      Navy Chief Trial Attorney
                                                     David M. Ruddy, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: January 9, 2020




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62130, Appeal of Soltek Pacific
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals